Citation Nr: 1818935	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-25 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected sinus disability, status post septoplasty.

2.  Entitlement to a compensable initial evaluation for service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970 and from March 1977 to June 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for sinus problems status post septoplasty and allergic rhinitis, both evaluated as noncompensable.

This case was previously before the Board in February 2016 and remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In an April 2016 rating decision, the RO granted a higher rating of 30 percent for sinus problems status post septoplasty.  As the appeal was not granted in full, it remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran and his wife testified at a September 2015 videoconference hearing before a Veterans Law Judge who has since retired.  A complete transcript of the hearing is of record.  In January 2018, the Veteran was informed that the Veterans Law Judge who conducted the hearing is no longer employed by the Board and was offered another Board hearing.  In February 2018, the Veteran stated that he did not wish to appear at another Board hearing, and requested that he appeal be considered based on the evidence of record.  Therefore, the Board will proceed to adjudicate the appeal.

FINDINGS OF FACT

1.  Prior to September 30, 2015, the sinus disability, status post septoplasty, was manifested by chronic sinus discharge, and he did not have constant sinusitis.

2.  From September 30, 2015, the sinus disability, status post septoplasty, is manifested by  near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after surgery.

3.  The Veteran's allergic rhinitis is manifested by congestion with no more than 50 percent obstruction of the nasal passage on both sides, and no polyps.


CONCLUSIONS OF LAW

1.  Prior to September 30, 2015, the criteria for an initial evaluation in excess of 30 percent for frontal sinus disability were not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321, 4.97, Diagnostic Code (DC) 6512 (2017).

2.  From September 30, 2015, the criteria for a staged evaluation of 50 percent for frontal sinus disability are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321, 4.97, DC 6512 (2017).

3. The criteria for an initial compensable evaluation for allergic rhinitis have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.321, 4.97, DC 6522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims- General Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Sinus Disability, Status Post Septoplasty

The Veteran's sinus disability, status post septoplasty is currently rated as 30 percent disabling under DC 6512, which is part of the General Rating Formula for Sinusitis. 

Under this General Rating Formula, a 30 percent rating requires three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 50 percent rating requires osteomyelitis following radical surgery; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

A note to the General Rating Formula states that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

Prior to September 30, 2015

The Board finds that prior to September 30, 2015, an initial rating in excess of 30 percent for the Veteran's service-connected sinus disability is not warranted.  Prior to September 30, 2015, the evidence does not show the Veteran had radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

A November 2011 VA examination indicates the Veteran reported continued problems with his sinuses.  A December 2011 computed tomography (CT) scan showed a mild degree of mucosal thickening at both maxillary antra.  There had been a surgical resection of some of the nasal turbinates on the right.  There was nodular soft tissue swelling at the nasal cavity including the nasal septum.  A January 2012 addendum opinion indicates there were no current findings regarding the sinusitis.  

In an April 2012 statement, the Veteran's wife stated that the Veteran constantly put nose drops in his nose to try to get some relief of the sinus pressure.  He was up and down during the night and not able to breathe through his nose properly.  

An April 2013 VA examination showed no evidence of a current chronic sinus condition.  As noted in the Board's February 2016 remand, the November 2011 and April 2013 VA examinations are not relevant to evaluating sinusitis or allergic rhinitis, but appear to have been conducted with the purpose of determining the nature and severity of any current respiratory disability.  The June 2013 VA examination report did not note the number of incapacitating sinus infections per year.  In a June 2013 VA opinion, a VA examiner clarified that there was no current evidence of chronic sinusitis.  The examiner noted a lack of sinus disease on the CT scan.  

The Veteran's VA treatment records indicate he had a diagnosis of unspecified sinusitis (chronic).

At a June 2013 RO hearing, the Veteran denied having had a sinus infection or needing antibiotics in the last 12 months.  He testified that it was difficult for him to breathe.  In a June 2014 substantive appeal, the Veteran stated that he had breathing problems.

The Board finds that prior to September 30, 2015, the evidence does not show the Veteran had near constant sinusitis characterized by headache, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The Veteran consistently stated that he had difficulty breathing, but he did not describe any symptoms of headaches, pain or purulent discharge.  The December 2011 CT scan only showed a mild degree of mucosal thickening at both maxillary antra.  The January 2012 VA examiner found there were no current findings regarding the sinusitis.  In a June 2012 VA addendum opinion, the examiner again found there was no current evidence of chronic sinusitis.  The April 2013 VA examination report also indicated there was no evidence of a current chronic sinus condition.  In the April 2012 statement, the Veteran's wife indicated the Veteran constantly applied nose drops to relieve some of the sinus pressure, and had difficulty breathing.  At a June 2013 RO hearing, the Veteran denied having had a sinus infection or needing antibiotics in the last 12 months.  The Board finds the Veteran's testimony to be competent and credible.  However, prior to September 30, 2015, there is no evidence of record indicating the Veteran had non-incapacitating episodes due to sinusitis characterized by headaches, pain, tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Therefore, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for the sinus disability under DC 6512 prior to September 30, 2015.  

From September 30, 2015

The Board finds that from September 30, 2015, the date of the Board hearing, the Veteran's sinus disability symptoms more nearly approximate a 50 percent initial rating.  

At the September 2015 Board hearing, the Veteran testified that he had very bad headaches and drainage.  He described the drainage as thick and green.  His wife stated that he saw the Veteran have sinus episodes at least five times a year.  The Veteran's wife stated he was treated with daily over the counter medication such as Flonase.  She stated that the Veteran had symptoms all year. 

An April 2016 VA examination report reflects that the Veteran reported having constant sinus congestion, thick discharge, and frontal headaches.  He stated there is no difference with change of seasons as his symptoms are constantly present.  Review of treatment showed the Veteran had not had treatment with antibiotics for sinusitis in the past year.

The April 2016 VA examination report reflects that the Veteran had frontal chronic sinusitis with episodes of sinusitis, with headache, pain of affected sinus, tenderness of affected sinus, purulent discharge, and crusting.  The Veteran had 7 or more non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge.  The Veteran did not have incapacitating episodes of sinusitis.  The Veteran had a history of endoscopic sinus surgery in 1992, when he had a septoplasty/bilateral nasal turbinosplasty.  

The examination report notes that the Veteran had chronic sinusitis.  Nasal muscosa was inflamed with cobblestoning present.  Thick green crusty discharge was present.  He was positive for frontal headache and tenderness to palpation.  The septum deviated to the right.  Pharynx injected, increase clear post nasal drainage.

In a January 2018 statement, the Veteran requested that the claim be considered based on the evidence of record, instead of having a new hearing.  He stated, "symptoms have not changed, if anything worse."  

From September 30, 2015 the evidence supports a finding that the Veteran's sinus disability has resulted in near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The Veteran has reported experiencing headaches and congestion during the appeal period.  At the September 30, 2015 Board hearing, the Veteran testified that he had very bad headaches and thick and green drainage.  His wife stated that the Veteran had sinus episodes at least five times a year.  The Veteran took daily over the counter medication for his sinus disability.  The April 2016 VA examination report indicates the Veteran had episodes of sinusitis, headaches, pain of affected sinus, tenderness of affected sinus, purulent discharge, and crusting.  The VA examination notes that the Veteran reported having problems breathing daily since his sinus surgery.  The VA examination report also indicates the Veteran had seven or more non-incapacitating episodes over the past 12 months of sinusitis.  The Board finds that the frequency of the Veteran's sinusitis more nearly approximates "near constant sinusitis."  Although the Veteran has had only one surgery, he has continued to experience sinus symptoms following surgery, and the overall symptoms from September 30, 2015, more nearly approximate the criteria for a 50 percent rating than a 30 percent rating.  

Accordingly, and resolving any remaining reasonable doubt in the Veteran's favor, as required, the Board concludes that the requirements for a 50 percent rating are warranted for the Veteran's service-connected sinus disability from September 30, 2015, which is the maximum schedular rating for sinusitis under DC 6512.

Allergic Rhinitis

The Veteran's allergic rhinitis is rated as noncompensable under DC 6522.  38 C.F.R. § 4.97.  While Diagnostic Code 6522 does not provide for a noncompensable disability evaluation, 38 C.F.R. § 4.31 provides for zero percent evaluations in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code and the requirements for a compensable evaluation are not met.  Under Diagnostic Code 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522.

A January 2012 clarification opinion by the VA examiner indicates the Veteran had ongoing rhinitis with recent treatment.  In an April 2012 statement, the Veteran's wife stated that the Veteran was up and down during the night and not able to breathe through his nose properly.  In a June 2012 notice of disagreement, the Veteran stated that he constantly had to use nose spray to breathe properly.  

An April 2013 VA examination report noted the Veteran had difficulty breathing that is worse at night when lying down.  Other symptoms included frequent sniffling, sneezing, and drainage despite using medications.  The VA examiner found there was no evidence of greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis or complete obstruction on one side due to rhinitis.  There was no evidence of nasal polyps.  There was permanent hypertrophy of the nasal turbinates.

At a July 2013 RO hearing, the Veteran testified that it was difficult for him to breathe although he continued to use nasal sprays.  He indicated he has rhinitis all year round.

The April 2016 VA examination report reflects that there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, or complete obstruction on the left or right side due to rhinitis.  There was permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.

Based on a thorough review of the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's service-connected allergic rhinitis.  Physical examination of the nose throughout the claims period establishes that the Veteran does not have nasal polyps, greater than 50 percent obstruction of either nasal passage, or complete obstruction of one nasal passage, due to his allergic rhinitis.  Although the April 2013 and April 2016 VA examination reports indicate the Veteran had 50 percent obstruction of both nasal passages, neither examination showed greater than 50 percent obstruction of both nasal passages or total obstruction on one sides.  The Veteran reported having symptoms of nasal drainage and difficulty breathing through his nose throughout the appeal period.  As a lay person, the Veteran is competent to report symptoms capable of lay observation, such as difficulty breathing through his nose.  However, the Board finds the competent medical evidence of record showing that the Veteran does not have nasal polyps or greater than 50 percent obstruction of either nasal passage due to his rhinitis to be more probative than the Veteran's report of difficulty breathing.  As the Veteran's allergic rhinitis does not most nearly approximate the criteria for a rating of 10 percent under DC 6522, the preponderance of the evidence is against the claim, and the claim must be denied.

ORDER

Prior to September 30, 2015, entitlement to an initial evaluation in excess of 30 percent for service-connected sinus disability, status post septoplasty, is denied.

From September 30, 2015, entitlement to a staged, initial evaluation of 50 percent for service-connected sinus disability, status post septoplasty, is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a compensable initial evaluation for service-connected allergic rhinitis, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


